Case 2:20-cv-00361-JRG-RSP Document 6 Filed 12/17/20 Page 1 of 3 PageID #: 471
                                                     5HYLVHG
                       81,7('67$7(6',675,&7&2857
                        ($67(51',675,&72)7(;$6
                             BBBBBBBBBB',9,6,21
                             Marshall                        By Nakisha Love at 2:45 pm, Dec 04, 2020

                    $33/,&$7,2172$33($5352+$&9,&(



                                                                         2:20-cv-00361
 7KLVDSSOLFDWLRQLVEHLQJPDGHIRUWKHIROORZLQJ&DVHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                   Genentech, Inc. v. Centus Biotherapeutics Limited et al
 6W\OH3DUWLHVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                  Genentech, Inc.
  $SSOLFDQWLVUHSUHVHQWLQJWKHIROORZLQJSDUW\LHVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
 $SSOLFDQWZDVDGPLWWHGWRSUDFWLFHLQBBBBBBBBBBCalifornia     VWDWH RQBBBBBBBBBBBBBBBBBBBBB
                                                                             02/05/2019                 GDWH 
  $SSOLFDQWLVLQJRRGVWDQGLQJDQGLVRWKHUZLVHHOLJLEOHWRSUDFWLFHODZEHIRUHWKLVFRXUW
  $SSOLFDQWLVQRWFXUUHQWO\VXVSHQGHGRUGLVEDUUHGLQDQ\RWKHUFRXUW
  $SSOLFDQW KDGDQDSSOLFDWLRQIRUDGPLVVLRQWRSUDFWLFHEHIRUHDQRWKHUFRXUWGHQLHG
                    has has not                                                                                    SOHDVH
 FLUFOHDSSURSULDWHODQJXDJH ,IVRJLYHFRPSOHWHLQIRUPDWLRQRQDVHSDUDWHSDJH
  $SSOLFDQW  has has   HYHUKDGWKHSULYLOHJHWRSUDFWLFHEHIRUHDQRWKHUFRXUWVXVSHQGHG
                                   not                                                                      SOHDVHFLUFOH 
 ,IVRJLYHFRPSOHWHLQIRUPDWLRQRQDVHSDUDWHSDJH
  $SSOLFDQW has    EHHQGLVFLSOLQHGE\DFRXUWRU%DU$VVRFLDWLRQRUFRPPLWWHHWKHUHRIWKDWZRXOG
                              has not
 UHIOHFWXQIDYRUDEO\XSRQDSSOLFDQW¶VFRQGXFWFRPSHWHQF\RUILWQHVVDVDPHPEHURIWKH%DU SOHDVH
 FLUFOH ,IVRJLYHFRPSOHWHLQIRUPDWLRQRQDVHSDUDWHSDJH
  'HVFULEHLQGHWDLORQDVHSDUDWHSDJHDQ\FKDUJHVDUUHVWVRUFRQYLFWLRQVIRUFULPLQDORIIHQVH V ILOHG
 DJDLQVW\RX2PLWPLQRUWUDIILFRIIHQVHVDQGPLVGHPHDQRURIIHQVHVFRPPLWWHGSULRUWRDJH (See Page 3)
  7KHUHDUHQRSHQGLQJJULHYDQFHVRUFULPLQDOPDWWHUVSHQGLQJDJDLQVWWKHDSSOLFDQW
  $SSOLFDQWKDVEHHQDGPLWWHGWRSUDFWLFHLQWKHIROORZLQJFRXUWV
  See Attachment
 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
  $SSOLFDQWKDVUHDGDQGZLOOFRPSO\ZLWKWKH/RFDO5XOHVRIWKH(DVWHUQ'LVWULFWRI7H[DVLQFOXGLQJ
 5XOH$7WKH³6WDQGDUGVRI3UDFWLFHWREH2EVHUYHGE\$WWRUQH\V´
  $SSOLFDQWXQGHUVWDQGVWKDWKHVKHLVEHLQJDGPLWWHGIRUWKHOLPLWHGSXUSRVHRIDSSHDULQJLQWKHFDVH
 VSHFLILHGDERYHRQO\
 $SSOLFDWLRQ2DWK
              Eric C. Weiner
          ,BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBGRVROHPQO\VZHDU             RUDIILUP WKDWWKH
 DERYHLQIRUPDWLRQLVWUXHWKDW,ZLOOGLVFKDUJHWKHGXWLHVRIDWWRUQH\DQGFRXQVHORURIWKLVFRXUWIDLWKIXOO\
 WKDW,ZLOOGHPHDQP\VHOIXSULJKWO\XQGHUWKHODZDQGWKHKLJKHVWHWKLFVRIRXUSURIHVVLRQDQGWKDW,ZLOO
 VXSSRUWDQGGHIHQGWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHV

       12/03/2020
 'DWHBBBBBBBBBBBBBBB                                    /s/ Eric C. Weiner
                                             6LJQDWXUHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB V6LJQDWXUH




                      Application Continued on Page 2
       Case 2:20-cv-00361-JRG-RSP Document 6 Filed 12/17/20 Page 2 of 3 PageID #: 472
                              81,7('67$7(6',675,&7&2857
                                                   ($67(51',675,&72)7(;$6
                                  $33/,&$7,2172$33($5352+$&9,&( &RQWLQXHG


                                                                        Eric C. Wiener
                                                   1DPH SOHDVHSULQW BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                       325012
                                                   %DU1XPEHU6WDWHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                   )LUP1DPH        Durie Tangri LLP
                                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                          217 Leidesdorff Street
                                                   $GGUHVV32%R[BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                   San Francisco, California 94111
                                                   &LW\6WDWH=LSBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                   415-362-6666
                                                   7HOHSKRQHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                            415-236-6300
                                                   )D[BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                     ewiener@durietangri.com
                                                   (PDLO$GGUHVVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                calendar@durietangri.com
                                                   6HFRQGDU\(0DLO$GGUHVVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                                12/4/20
         7KLVDSSOLFDWLRQKDVEHHQDSSURYHGIRUWKHFRXUWRQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




                                                                       'DYLG$2 7RROH&OHUN
                                                                       86'LVWULFW&RXUW(DVWHUQ'LVWULFWRI7H[DV



                                                                       %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                       'HSXW\&OHUN




Application Instructions
Complete page 1 and 2 of this Application and Email to phv@txed.uscourts.gov for approval. Once
approved, the clerk will email to you your new Login and    Password so that you will be able to
electronically file your application and pay the $100 fee on    line. If you already have a login and
password, you will still need to wait for approval email    from the clerk before filing your                  Email Application
electronic application.    For Complete Instructions please visit the website
http://www.txed.uscourts.gov/
Case 2:20-cv-00361-JRG-RSP Document 6 Filed 12/17/20 Page 3 of 3 PageID #: 473




                                        Attachment A
                          Eric C. Weiner’s Admission Information
 Court                                           Admission Date
 U.S.D.C., Northern District of California       05/09/2019
 U.S. Court of Appeals for the Federal Circuit   02/11/2019
 U.S.D.C., Eastern District of Virginia          08/05/2011
 District of Columbia State Bar                  09/10/2010
 Virginia State Bar                              11/04/2009
